ACCEPTED
                                                                                                          04-15-00183-CR
                                                                                              FOURTH COURT OF APPEALS
                                                                                                   SAN ANTONIO, TEXAS
                                                                                                     9/4/2015 10:29:21 AM
                                                                                                           KEITH HOTTLE
                                                                                                                   CLERK




                          NICHOLAS “NICO” LaHOOD                                      FILED IN
                                  Criminal District Attorney                   4th COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                       Bexar County, Texas                     09/04/15 10:29:21 AM
                                                                                 KEITH E. HOTTLE
September 4, 2015                                                                      Clerk

Keith E. Hottle
Clerk of Court
Fourth Court of Appeals
300 Dolorosa, Suite 3200
San Antonio, Texas 78205

RE: Richard Lares v. The State of Texas
04-15-00183-CR

Dear Mr. Hottle:

Appellant filed a pro se brief after his appointed counsel filed a brief under Anders v. California. The
State waives a response to the pro se brief. If, however, the Court does not find that this appeal is
not frivolous and determines there is an arguable ground for appeal, then the State will respond once
the meritorious issues have been briefed by new counsel or appellant following remand. See Bledsoe
v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).



Respectfully,

/s/Andrew Warthen
Andrew Warthen
Assistant Criminal District Attorney
Bexar County, Texas
Elizondo Tower, 7th Floor
101 W. Nueva
(210) 335-2411

cc: Richard Lares
TDCJ #1592255




     Paul Elizondo Tower  101 W. Nueva Street, 4th Floor  San Antonio, Texas 78205-3030
                                      (210) 335-2311
                                For Victim Assistance call (210) 335-2105